      Case 2:20-cv-00169 Document 32 Filed on 02/09/21 in TXSD Page 1 of 10
                                                                                               United States District Court
                                                                                                 Southern District of Texas

                                                                                                    ENTERED
                                                                                                 February 09, 2021
                              UNITED STATES DISTRICT COURT
                                                                                                 Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

LOYD LANDON SORROW,                                    §
                                                       §
          Plaintiff,                                   §
VS.                                                    § CIVIL ACTION NO. 2:20-CV-169
                                                       §
UNITED STATES OF AMERICA, et al,                       §
                                                       §
          Defendants.                                  §

         ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

         Plaintiff Loyd Landon Sorrow, proceeding pro se and in forma pauperis, filed suit

challenging the constitutionality of 38 U.S.C. § 5313 and its implementing regulation, 38

C.F.R. § 3.665, as they reduce his military disability benefits because of his criminal

conviction. D.E. 1. United States Magistrate Judge Jason B. Libby filed a Memorandum

and Recommendation (M&R), recommending that the Court dismiss the case for lack of

subject matter jurisdiction regarding the procedural due process claim and for failing to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b)(1). D.E.

21. Pending before the Court are Sorrow’s timely objections (D.E. 23).1 For the reasons

discussed below the Court OVERRULES the objections and ADOPTS the findings and

conclusions of the Magistrate Judge.

                                     STANDARD OF REVIEW

         The district court conducts a de novo review of any part of the magistrate judge’s

disposition that has been properly objected to. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
1
 After the deadline for filing objections to the M&R expired, Sorrow filed a second set of objections. D.E. 31.
These objections present no new arguments for the Court to consider in regard to the M&R.

1 / 10
     Case 2:20-cv-00169 Document 32 Filed on 02/09/21 in TXSD Page 2 of 10




72(b)(3); Warren v. Miles, 230 F.3d 688, 694 (5th Cir. 2000). As to any portion for

which no objection is filed, the court reviews for clearly erroneous factual findings and

conclusions of law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989) (per

curiam).

                                     DISCUSSION

   A. Preliminary Objections

         Magistrate Judge Authority (Objections One and Fourteen). Sorrow objects to

the Magistrate Judge’s authority to enter the M&R under 28 U.S.C. § 636(b)(1)(B)

because it presents a dispositive matter. D.E. 23, p. 2, 12. The Court OVERRULES the

objection because, under 28 U.S.C. § 636(b), magistrate judges can hear and make

recommendations to the district court regarding dispositive motions, even though the

district court must make the final ruling, adopting or rejecting the recommendations. 28

U.S.C. § 636(b)(1)(B); FED. R. CIV. P. 72; Davidson v. Georgia-Pacific, L.L.C., 819 F.3d

758, 763 (5th Cir. 2016).

         Objection to Prior Magistrate Order (Objection Two). Sorrow objects to a

prior order of the Magistrate Judge which addressed a nondispositive matter. D.E. 6

(addressing motion for judicial notice and request for hearing under Federal Rule of

Evidence 201). This objection will be addressed in a separate order.

         Motion to Perpetuate Testimony (Objection Three).             Sorrow seeks to

perpetuate the testimony of the United States Attorney General because he is being

denied access to and seeks more information on Titles 10 and 38 of the United States


2 / 10
      Case 2:20-cv-00169 Document 32 Filed on 02/09/21 in TXSD Page 3 of 10




Code. D.E. 23, p. 3. This request was not previously raised and will not be addressed by

this Court in this Order.

         Access to Law Library (Objections Three and Four). Sorrow objects to a

denial of access to courts.2 He complains that he is unable to access federal provisions

such as 38 U.S.C. § 5315, 38 C.F.R § 665, 10 U.S.C. § 1203 and others.

         “It has long been recognized that prisoners generally enjoy the constitutional right

of access to the court.” Jones v. Greninger, 188 F.3d 322, 325 (5th Cir. 1999). A

prisoner must “demonstrate that the alleged shortcomings in the library or legal assistance

program hindered his efforts to pursue a legal claim.” Lewis v. Casey, 518 U.S. 343, 351

(1996). The Supreme Court in Lewis held that: “The tools it requires to be provided are

those that the inmates need in order to attack their sentences, directly or collaterally, and

in order to challenge the conditions of their confinement. Impairment of any other

litigating capacity is simply one of the incidental (and perfectly constitutional)

consequences of conviction and incarceration.” Id. at 355.

         In this case, because Sorrow does not challenge the conditions of his confinement

or his sentence, the inaccessibility of certain provisions of the United States Code is not a

denial of his access to the court. Moreover, his ability to file suit has not been hindered.

Accordingly, the Court OVERRULES Sorrow’s objection.

         Request for Appointment of Attorney (D.E. 23, p. 12). After the M&R was

issued, Sorrow filed a motion for the appointment of an attorney, which the Magistrate

2
  Sorrow objects to the citation in the M&R of Lewis v. Norton, No. 09-C-330, 2009 WL 1041815 (E.D. Wis. Apr.
17, 2009) because it is inaccessible or unobtainable. D.E. 23, p. 4. However, he then indicates that he has found the
case. The Court OVERRULES this objection as moot.
3 / 10
     Case 2:20-cv-00169 Document 32 Filed on 02/09/21 in TXSD Page 4 of 10




Judge denied. D.E. 28, 29. His objection to the denial of his motion (D.E. 31) will be

addressed by separate order.

         Due Process (Objections Five, Ten, and Eleven). While Sorrow argues that he

does not challenge the Veteran Affair’s (VA’s) decision to deny him benefits (D.E. 23, p.

4), many of Sorrow’s objections directly challenge the failure of the VA to provide him

with a hearing prior to the reduction of his benefits. In support of his procedural due

process argument, Sorrow cites to Bell v. Burson, 402 U.S. 535 (1971) (holding that the

Georgia Motor Vehicle Safety Responsibility Act violated the Fourteenth Amendment);

Goss v. Lopez, 419 U.S. 565 (1975) (students facing temporary suspension from public

school were entitled to protection under the Due Process Clause of the Fourteenth

Amendment); and Goldberg v. Kelly, 397 U.S. 254 (1970) (holding that procedural due

process requires a pretermination evidentiary hearing before terminating public assistance

payments to welfare recipient).

         As the Magistrate Judge determined, this Court does not have subject matter

jurisdiction to consider this argument as it challenges the action of the VA. A decision

by the VA Secretary regarding benefits to veterans “shall be final and conclusive and

may not be reviewed by any other official or by any court.” 38 U.S.C. § 511(a). Section

511(a) asks courts to determine whether a plaintiff is challenging the decision of the VA

to deny him benefits or challenging an act of Congress. A court has subject matter




4 / 10
      Case 2:20-cv-00169 Document 32 Filed on 02/09/21 in TXSD Page 5 of 10




jurisdiction only over the latter. Zuspann v. Brown, 60 F.3d 1156, 1159–60 (5th Cir.

1995). 3

         The claim Sorrow seeks to prosecute in this Court is whether it is constitutional to

summarily reduce disability pay on the basis of a criminal conviction. That issue is

addressed below, in connection with other substantive claims. Sorrow’s fifth, tenth and

eleventh objections are OVERRULED.

    B. Sorrow Does Not Have a Protected Contract or
       Property Interest on Which to Base His Constitutional Claims
       (Objections Six, Seven, Eight, and Nine).

         Sorrow argues that he has two contracts that have been breached by the statutory

reduction of his disability benefits. The contracts arise from his military discharge papers

and the terms of his criminal plea agreement.4 The Magistrate Judge properly determined

that Sorrow does not have a contract with the government. D.E. 21, p. 9, 13.

         Military Disability Discharge. The Supreme Court has long held that “common-

law rules governing private contracts have no place in the area of military pay.” Bell v.

United States, 366 U.S. 393, 401 (1961). Instead, military and former military members’

entitlement to compensation is governed exclusively by statute. See Schism v. United


3
   The Magistrate Judge cited to Lewis, 2009 WL 1041815, in finding lack of subject matter jurisdiction. Sorrow
argues (objection eleven) that Lewis is inapplicable because the plaintiff in Lewis only challenged § 3.665.
However, the application of § 511(a) does not depend on that fact. The Court OVERRULES this objection.
4
   Sorrow cites to United States v. Central Pacific Railroad Co., 118 U.S. 235 (1886) (indicating that the United
States owed the railroad company compensation for using parts of the railroad that it did not aid in constructing);
United States v. Northern Pacific Railway Co., 256 U.S. 51 (1921) (discussing whether the United States can cancel
a patent issued by mistake to Northern Pacific for land in Montana); United States v. General Motors Corp., 323
U.S. 373 (1945) (deciding the parameters regarding payment required by the Fifth Amendment when the United
States took temporary occupancy of a leased building); Bowen v. Gilliard, 483 U.S. 587 (1987) (holding that the
Deficit Reduction Act of 1984 did not violate the Fifth Amendment). These cases are distinguishable from the
current case because they do not involve military compensation.

5 / 10
      Case 2:20-cv-00169 Document 32 Filed on 02/09/21 in TXSD Page 6 of 10




States, 316 F.3d 1259, 1268 (Fed. Cir. 2002) (indicating that retirement benefits for

military personnel are governed exclusively by statute). Further, in discussing payments

to members of the military, the Supreme Court in Lynch v. United States stated that

“[p]ensions, compensation allowances, and privileges are gratuities. They involve no

agreement of parties; and the grant of them creates no vested right. The benefits

conferred by gratuities may be redistributed or withdrawn at any time in the discretion of

Congress.” 292 U.S. 571, 577 (1934) (emphasis added); see also Pate v. United States, 78

Ct. Cl. 395, 400 (1933) (“Retirement pay and compensation for injuries received in line

of duty, like ‘Pensions are bounties of the Government, which Congress has the right to

give, withhold, distribute, or recall, at its discretion.’”). Because military compensation

is controlled exclusively by statute, Sorrow does not have a contract with the

government.5

         To support an agreement, Sorrow offers his Enlistment Agreement and his

Honorable Discharge. D.E. 2, p. 5–8, 23. The Enlistment Agreement recites that pay,

allowances, and benefits are to be “as provided by law and regulation.” D.E. 2, p. 5.

Additionally, it states:

                 In connection with my enlistment, I understand that: . . .
                 statutes and regulations applicable to personnel in the
                 Armed Forces of the United States may change without
                 notice to me and that such changes may affect my status,
                 compensation, or obligations as a member of the Armed
5
  The Magistrate Judge cited to Hall v. West, No. 99-7070, 1999 WL 1072252 (Fed. Cir. Nov. 17, 1999) and Lewis,
2009 WL 1041815. In an attempt to distinguish his case from these cases, Sorrow argues (objection eleven) that the
plaintiff in Hall did not submit evidence, while Sorrow submitted his documents with the government, and the
contracts in these cases are different than his. D.E. 23, p. 4, 9–11. Because military compensation is controlled by
statute, any factual distinctions between Sorrow’s case and the cases cited by the Magistrate Judge are irrelevant in
determining whether a contract existed with the government. The Court OVERRULES the objection.

6 / 10
     Case 2:20-cv-00169 Document 32 Filed on 02/09/21 in TXSD Page 7 of 10




               Forces, the provisions of this enlistment agreement to the
               contrary notwithstanding….

D.E. 2, p. 6.      The Enlistment Agreement thus contradicts Sorrow’s claims to an

entitlement to a fixed, contractual, nonstatutory disability benefit.

         Likewise, the Honorable Discharge is a statement of his military service and

qualification for disability pay.      Nothing in the document contradicts the statutory

regulation of his disability pay. The Honorable Discharge is not a contract.

         Criminal Plea Agreement. Sorrow also argues that his plea agreement is a

contract impaired by the statutory reduction of his military disability benefits. He has not

offered a copy of that agreement for the record. He argues that the plea agreement set out

a limit on any punishment he would suffer as a result of his conviction. Because decrease

in his disability pay was not included in the plea agreement and the decrease in pay

constitutes a criminal punishment within the scope of the plea agreement, any reduction

in pay violates his contract rights.

         A plea agreement cannot be construed to limit all collateral damage caused by a

criminal conviction. See Duke v. Cockrell, 292 F.3d 414, 417 (5th Cir. 2002) (holding

that a defendant need not be informed of all collateral consequences of a plea agreement).

Moreover, the suspension of a noncontractual benefit is not considered a punishment

under the Constitution. See Flemming v. Nestor, 363 U.S. 603, 617 (1960) (indicating

that the denial of a noncontractual benefit did not evidence a congressional intent to

punish). Therefore, the argument that the reduction in disability pay is a breach of the

plea agreement is without merit.

7 / 10
     Case 2:20-cv-00169 Document 32 Filed on 02/09/21 in TXSD Page 8 of 10




         Conclusion.   Because Sorrow’s military discharge does not guarantee him a

certain level of disability pay insulated from statutory changes and because statutory

reductions in disability pay are not punishments that can contravene a plea agreement, the

Court OVERRULES the objections as follows:

                Objection Six, complaining that the M&R treats the claim for disability

                  pay as a statutory right rather than a contract right, is OVERRULED

                  because a veteran’s disability pay is a creature of statute, was

                  acknowledged as such in Sorrow’s Enlistment Agreement, and is

                  properly evaluated as such;

                Objection Seven is OVERRULED because Sorrow has no vested right

                  in benefits that supports a complaint regarding the retroactive

                  application of statutory reductions;

                Objection Eight is OVERRULED because the statutory reduction in

                  benefits does not constitute a retroactive punishment for conduct or a

                  change to contractual rights in violation of the prohibition against ex

                  post facto laws; and

                Objection NINE is OVERRULED IN PART because the reduction in

                  disability pay is not a punishment for purposes of the prohibitions

                  against double jeopardy and bills of attainder.




8 / 10
     Case 2:20-cv-00169 Document 32 Filed on 02/09/21 in TXSD Page 9 of 10




   C. Potential Claims Based on Equal Protection, Discrimination, Americans with
      Disabilities Acts (Objection Nine).

         Sorrow states that he intends “to amend, or supplement a claim of equal rights.”

He claims that he is being “singled out from other felons, [receiving] a special sentence

that creates a financial burden.” He further states it is clear that he is complaining of a

“‘discrimination’ due to [his] . . . compensation, and disability in violation of American

Disabilities Act.” These claims were not previously raised and will not be addressed by

this Court in this Order.

   D. Remaining Objections

         Caselaw (Objection Eleven). Sorrow objects to the cases cited by the Magistrate

Judge because they are either “Veteran Affairs Decisions” or decided “after the 38’s were

enacted in 1980.” D.E. 23, p. 9. Sorrow fails to present any authority to support this

objection. The Court OVERRULES the objection, finding no error by the Magistrate

Judge.

         M&R Failed to Address All Claims (Objection Twelve). Sorrow objects that

the Magistrate Judge failed to give a recommendation for each of his constitutional

challenges. D.E. 23, pp. 7–9, 11. The Court OVERRULES this objection, finding that

the Magistrate Judge adequately addressed Sorrow’s challenges.

         Dismissal with Prejudice (Objection Thirteen).          Sorrow objects to the

Magistrate Judge recommending that the Court dismiss his case with prejudice, without

an opportunity to amend or supplement his claims, or for discovery or a hearing. D.E. 23,



9 / 10
    Case 2:20-cv-00169 Document 32 Filed on 02/09/21 in TXSD Page 10 of 10




p. 11. The Court finds no error in the recommendation to dismiss the case with prejudice

for failing to state a claim. This objection is OVERRULED.

                                     CONCLUSION

          Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the M&R, Sorrow’s objections, and all other relevant documents in the

record, and having made a de novo disposition of the portions of the Magistrate Judge’s

Memorandum and Recommendation to which objections were specifically directed, the

Court OVERRULES Sorrow’s objections and ADOPTS the findings and conclusions of

the Magistrate Judge. The Court DISMISSES Sorrow’s claims with prejudice for failure

to state a claim.

          ORDERED this 9th day of February, 2021.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




10 / 10
